             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

CHARLES E. HAMNER
ADC# 143063                                                   PLAINTIFF

v.                    No. 5:18-cv-60-DPM-JTK

RORY GRIFFIN, Deputy Director,
Healthcare Services, ADC, et al.                           DEFENDANTS

                                ORDER
     1. On de nova review, the Court adopts the 18 March 2019 partial
recommendation, NQ 138, and overrules Hamner's objections, NQ 142.
Getting necessary mental-health medication is certainly a serious
medical need. But Hamner hasn't cleared the high bar of showing that
the sporadic missed doses were the result of Defendants' deliberate
indifference to that need. The motions for summary judgment, NQ 102
& NQ 105, are therefore granted.          Hamner's claims against Allen,
Gardner, Harris, Kelley, Leaks, Wilson, and Power are dismissed with

prejudice.
     2. On de nova review, the Court partly adopts and partly declines
the 13 March 2019 partial recommendation, NQ 13 7, and sustains
Hamner's objections, NQ 141.   F ED.   R. Crv. P. 72(b)(3). The Court adopts
the recommendation as to Grievance MX-15-985, which was explicitly
rejected for valid procedural reasons. NQ 101-2 at 3. The claims in that
grievance are dismissed without prejudice for failure to exhaust.
     The Court declines the recommendations as to the other three
grievances at issue- VSM 16-3316, VSM 16-3721, and VSM 16-3882.
The Department argues that in those grievances, "Hamner grieved
multiple issues" in violation of the grievance policy and that prison
officials therefore addressed only the first issue in each of those
grievances. NQ 101-3 at 2-3. The Court disagrees.
     This isn't a situation where Hamner raised clearly unrelated
complaints in a single grievance. Instead, the issues he raised in these
grievances were intertwined: In each, he complained about missing
particular doses of medication and noted that this was an ongoing
problem he'd tried to resolve with Griffin. Yet none of the grievance
responses informed Hamner that prison officials were construing his
grievances as presenting a multiple-issue problem. NQ 101-2 at 6-7, 9-
10 & 11-12. The prison could have rejected each grievance outright on
that basis, or it could have explicitly noted that it was only reaching the
first complaint because of the single-issue policy.          Instead, the
responding prison officials stood silent on the Griffin layer in each
grievance and expected Hamner to know that that layer was being
rejected for procedural reasons.      These circumstances present an
"administrative scheme so opaque" that "no ordinary prisoner can
discern or navigate it."    Ross v. Blake, 136 S. Ct. 1850, 1859 (2016).

                                   -2-
Griffin's exhaustion argument in his motion for summary judgment,
NQ 99, is therefore denied. The Court returns the remainder of that

motion to the Magistrate Judge for a recommendation in due course.
     So Ordered.


                               D.P~
                               United States District Judge




                                -3-
